Citation Nr: 0735294	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  04-31 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for 
hypercholesterolemia.

2.  Entitlement to service connection for atherosclerotic 
coronary artery disease with angioplasty and stent placement.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to July 
1988 and from October 1991 to March 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

This case was the subject of a Board remand dated in February 
2007, and of an August 2007 hearing before the undersigned 
Veterans Law Judge.

The issue of entitlement to service connection for 
atherosclerotic coronary artery disease is addressed in the 
REMAND appended to this decision, and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not file a notice of disagreement within 
one year of a November 1999 letter notifying him of the 
October 1999 unfavorable RO rating determination that denied 
entitlement to service connection for hypercholesterolemia.  
This was the last final denial with respect to the claim.

2.  Evidence received since the October 1999 unfavorable RO 
rating determination does not raise a reasonable possibility 
of substantiating a claim of entitlement to service 
connection for hypercholesterolemia.



CONCLUSIONS OF LAW

1.  The October 1999 RO determination that denied a claim for 
service connection for hypercholesterolemia is final.  38 
U.S.C.A. § 7105 (West 2002).
 
2.  Evidence received since the October 1999 RO rating 
decision denying service connection for hypercholesterolemia, 
which was the last final denial with respect to this issue, 
is not new and material; the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West  2002); 38 C.F.R. § 3.156 
(2007).

3.  The issue of whether new and material evidence has been 
received to reopen a claim for service connection for 
hypercholesterolemia is denied due to the lack of legal merit 
or lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  

A VCAA letter dated in December 2003, prior to the March 2004 
RO rating decision in appeal, generally explained the 
requirements for submission of new and material evidence with 
respect to the claim on appeal.  In Kent v. Nicholson, 20 
Vet. App. 1 (2006), the Court issued a decision that 
established significant new requirements with respect to the 
content of the VCAA notice for reopening claims. According to 
the Court, in the context of a claim to reopen, the Secretary 
must look at the bases for the denial in the prior decision 
and to respond by providing the appellant with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial. Further, in providing instruction as to what 
information would be considered "new and material", the Court 
indicated that "material" evidence would include (1) evidence 
on an element where the claimant initially failed to submit 
any competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations. "New" evidence would be considered new only if it 
had not been submitted previously to VA and was neither 
"cumulative nor redundant" of evidence already in the record.  
But see Wilson v. Mansfield, No. 07-7099 (Fed. Cir. October 
15, 2007)( "§ 5103(a) requires only that the VA give a 
claimant notice at the outset of the claims process of the 
information and evidence necessary to substantiate the claim, 
before the initial RO decision and in sufficient time to 
enable the claimant to submit relevant evidence.  This notice 
may be generic in the sense that it need not identify 
evidence specific to the individual claimant's case (though 
it necessarily must be tailored to the specific nature of the 
veteran's claim.)  It need not describe the VA's evaluation 
of the veteran's particular claim.").  

However, in the present case, any further notice would have 
been futile and misleading because, as will be explained 
below, under the current state of the law it is not legally 
possible to submit new and material evidence on the issue of 
entitlement to service connection for hypercholesterolemia.  
The law was not written to provide for compensation benefits 
for elevated cholesterol readings.  See 61 Fed. Reg. 20,440, 
20,445 (May 7, 1996).  As a result, there is no reasonable 
possibility that that any newly received evidence could 
substantiate the claim for service connection for 
hypercholesterolemia.  Under the law as it currently exists, 
there is no known type of evidence that would be material to 
the claim.  See 38 C.F.R. § 3.156(a).  The law here is 
dispositive.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (to avoid confusion, where the law and not the 
evidence is dispositive, the claim should be denied because 
of the lack of legal merit or lack of entitlement under the 
law, and remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).

Accordingly, the Board finds that any technical defect as to 
the RO's notice and assistance on the issue of whether new 
and material evidence has been received to reopen a claim for 
hypercholesterolemia is harmless error.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
when the law, and not the underlying facts or development of 
the facts, are dispositive in a matter, the VCAA can have no 
effect on the appeal.  Manning v. Principi, 16 Vet. App. 534, 
542 (2002); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has 
no effect on appeal limited to interpretation of law); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not 
applicable where law, not factual evidence, is dispositive).  
Moreover, the VCAA recognizes certain circumstances where VA 
will refrain from or discontinue providing assistance.  VA 
will refrain from providing assistance in obtaining evidence 
for a claim if the substantially complete application for 
benefits indicates that there is no reasonable possibility 
that any assistance VA would provide to the claimant would 
substantiate the claim.  VA will discontinue providing 
assistance in obtaining evidence for a claim if the evidence 
obtained indicates that there is no reasonable possibility 
that further assistance would substantiate the claim.  38 
C.F.R § 3.159 (d).  See also VAOPGCPREC 5-2004 (holding that 
under 38 U.S.C. § 5103(a), the Department of Veterans Affairs 
(VA) is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit, and that under 38 U.S.C. 
§ 5103A, VA is not required to assist a claimant in 
developing evidence to substantiate a claim where there is no 
reasonable possibility that such aid could substantiate the 
claim because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for 
the claimed benefit). 
  
In light of the foregoing, the Board finds that no further 
action is necessary under the VCAA in this case and that the 
case is ready for appellate review.

Legal Criteria

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

New and Material Evidence

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  If new 
and material evidence has been received with respect to a 
claim which has become final, then the claim is reopened and 
decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

In the case at hand, the veteran did not file a notice of 
disagreement within one year of a November 1999 letter 
notifying him of the October 1999 unfavorable RO rating 
determination denying entitlement to service connection for 
hypercholesterolemia.   Thus, the decision became final, and 
is not subject to revision except on the receipt of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156.  The claim was denied on the basis that the veteran's 
hypercholesterolemia did not constitute a disabling 
condition.

New evidence received pertaining to hypercholesterolemia, 
since the time of the October 1999 RO rating decision, 
includes a July 2003 cardiac catheterization report and 
records of follow-up treatment that reflect diagnoses of 
atherosclerotic peripheral vascular disease, atherosclerotic 
coronary artery disease, hypertension, and hyperlipidemia.  
(As discussed below, hypercholesterolemia is a form of 
hyperlipidemia.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 
1996).)  The newly received evidence of record also includes 
a November 2003 statement from military physician James R. 
Peel, M.D., stating that the veteran's service medical 
records include documentation of elevated serum cholesterol 
in 1994 and 1998 which "has contributed to his coronary 
disease in my opinion."  The veteran has also submitted 
articles from the Internet stating that high cholesterol may 
lead to the buildup of plaque in artery walls, a condition 
called atherosclerosis, which in turns hardens and narrows 
arteries and reduces blood flow to body tissues, including 
the heart muscle.  According to the articles, the end result 
can be coronary artery disease, stroke, and peripheral artery 
disease.  At his August 1997 Board hearing, the veteran 
testified that he experienced peripheral arterial disease 
during service (a condition for which he is currently service 
connected), and that this was just the beginning of his 
arterial disease that has now resulted in serious heart 
disease.  See August 9, 2007, Board Hearing Transcript at 
page 5.  

As noted above, the RO's prior denial of the claim for 
service connection was on the basis that his 
hypercholesterolemia was not a disability.  None of the newly 
received evidence establishes that hypercholesterolemia is a 
disability.  

VA's stated policy is that hyperlipidemia is a general term 
for elevated concentrations of any or all of the lipids in 
the plasma, including hypertriglyceridemia, 
hypercholesterolemia, etc., and is a laboratory finding and 
not a disability in and of itself for which VA compensation 
benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 
7, 1996) (Diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities. They are, therefore, not appropriate entities 
for the rating schedule.).  Even presuming the credibility of 
the newly received evidence and conceding that the veteran 
had significantly elevated cholesterol readings during 
service and after service, the newly received evidence does 
not suggest or indicate in any way that the veteran's 
elevated cholesterol readings in and of themselves constitute 
a disability.  Thus, the newly received evidence is not new 
and material as to the issue of entitlement to service 
connection for hypercholesterolemia - that is, it does not 
tend to show that  hypercholesterolemia is itself a 
disability, and therefore does not raise a reasonable 
possibility of substantiating the claim of service connection 
for hypercholesterolemia.  

Although the Board has attempted to review the newly received 
evidence with as open a mind as possible as to whether the 
newly received evidence could, under some extraordinary 
circumstance, show the veteran's hypercholesterolemia to be a 
disability in and of itself, no such extraordinary 
circumstance is present in this case, and the matter is here 
settled as one of law rather than fact.  The law was not 
written to provide for compensation benefits for 
hypercholesterolemia.  See 61 Fed. Reg. 20,440, 20,445 (May 
7, 1996).  As a result, there is no reasonable possibility 
that that any newly received evidence could substantiate the 
claim for service connection for hypercholesterolemia.  
Therefore, under the law as it currently exists, there is no 
known type of evidence that would be new and material to the 
claim.  See 38 C.F.R. § 3.156(a).  The law here is 
dispositive.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (to avoid confusion, where the law and not the 
evidence is dispositive, the claim should be denied because 
of the lack of legal merit or lack of entitlement under the 
law).


ORDER

New and material evidence has not been received on the matter 
of entitlement to service connection for 
hypercholesterolemia; the claim is not reopened and the 
appeal is denied.


REMAND

The veteran contends that his current atherosclerotic heart 
disease began during service.  He points to a June 1994 in-
service serum cholesterol test result of 265mg/dL, and a 
reading of 279mg/dL at his January 1998 service retirement 
examination, as evidence in support of his claim.  He retired 
from service in March 1998.  The Board further notes that in 
July 1983, during a prior period of service, the veteran's 
cholesterol was measured at 282 mg/dL.  Additionally, during 
service in August 1995 he underwent angioplasty surgery to 
repair diagnosed atherosclerotic peripheral vascular disease 
of the left femoral artery.  The veteran contends that his 
in-service atherosclerotic peripheral vascular disease 
indicates a general onset of arterial disease during service, 
which may have included the coronary arteries of the heart.  
The veteran has submitted articles from the Internet stating 
that high cholesterol may lead to the buildup of plaque in 
artery walls, a condition called atherosclerosis, which in 
turns hardens and narrows arteries and reduces blood flow to 
body tissues, including the heart muscle.  According to the 
articles, the end result can be coronary artery disease, 
stroke, and peripheral artery disease.   Post-service records 
of treatment continue to indicate hypercholesterolemia, and 
in July 2003, a cardiac catheterization at an Army Medical 
Center revealed atherosclerotic coronary artery disease.  In 
a brief note dated in November 2003, military physician James 
R. Peel, M.D., wrote that the veteran currently has 
atherosclerotic coronary artery disease, status post 
angioplasty and stent placement.  Dr. Peel opined that, in 
his opinion, the veteran's elevated serum cholesterol in 1994 
and 1998 contributed to the veteran's coronary disease.

The evidence in this case is sufficient to suggest the 
veteran's coronary artery disease may have begun during 
service.  Because there is "an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service," 
but there is "insufficient competent medical evidence on 
file for the Secretary to make a decision on the claim," a 
VA examination and opinion as to whether the veteran's 
coronary artery disease began during service or is related to 
some incident of service would be helpful in adjudicating the 
claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4)(1).  The requirement under the VCAA for 
warranting a VA examination, that the evidence "indicates" 
that the veteran's disability "may" be associated with the 
veteran's service, is a low threshold.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

Additionally, the Board notes that not all of the veteran's 
treatment records pertaining to his post-service coronary 
artery disease have been obtained.  The RO should seek to 
obtain all records of treatment of the veteran's coronary 
artery disease, including records of treatment at the Dwight 
D. Eisenhower Army Medical Center in Fort Gordon, Georgia.  
See 38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all 
records of VA and non-VA health care 
providers who have treated his 
hypercholesterolemia and atherosclerotic 
coronary artery disease from the date of 
his discharge from service in March 1998 
to the present.  After obtaining any 
appropriate releases, obtain records from 
each health care provider the veteran 
identifies.  Also advise that veteran with 
respect to private medical evidence he may 
alternatively obtain the records on his 
own and submit them to the RO.

The records sought should include those of 
relevant post-service treatment at the 
Dwight D. Eisenhower Army Medical Center 
in Fort Gordon, Georgia.
  
Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  In this 
context, the Federal department or agency 
must either provide the identified 
records, or it must provide for the 
record a statement indicating why it is 
"reasonably certain that such records do 
not exist or that further efforts to 
obtain these records would be futile."  
38 U.S.C.A. § 5103A(b)(3).
 
2.  Once all available medical records 
have been received, make arrangements with 
the appropriate VA medical facility or 
facilities for the veteran to be afforded 
a cardiovascular examination for the 
purpose of determining whether it is at 
least as likely as not that his current 
atherosclerotic coronary artery disease 
began during service or is related to some 
incident of service.  

Send the claims file to the examiner for 
review.  

The clinician should indicate that the 
claims file was reviewed, to include the 
service medical records dated in June 1994 
showing a blood cholesterol level of 
265mg/dL, dated in January 1998 showing 
cholesterol of 279mg/dL, and during an 
earlier period of service, in July 1983, 
showing cholesterol of 282 mg/dL.  The 
clinician should also review the records 
of an August 1995 angioplasty surgery to 
repair diagnosed atherosclerotic 
peripheral vascular disease of the left 
femoral artery.  Additionally, the 
clinical examiner should review the 
relevant post-service records of treatment 
for atherosclerotic coronary artery 
disease, and the November 2003 opinion in 
support of the veteran's claim from 
military physician James R. Peel, M.D.

The examiner should describe the nature 
and extent of the veteran's current 
atherosclerotic heart disease and opine 
whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the condition began 
during service, or was caused or 
aggravated (chronic worsening of 
underlying condition versus temporary 
flare-up of symptoms) by any incident of 
service.

The examiner is requested to provide a 
complete rationale for his opinion, as a 
matter of medical probability, based on 
his clinical experience, medical 
expertise, and established medical 
principals.  

If the clinician cannot render the 
requested opinion without resort to pure 
speculation, see 38 C.F.R. § 3.102, the 
examiner should explain why this is so.  

3.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, issue a Supplemental 
Statement of the Case (SSOC), which must 
contain notice of all relevant action 
taken on the claim, to include a summary 
of all of the evidence added to the 
record since the SSOC.  A reasonable 
period of time for a response should be 
afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


